DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.
This Office action is Final.
Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,860,586 (‘586). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s claims represent an obvious variant of the ‘586 patent, i.e., the instant claims are encompassed by the ‘586 patent whilst utilizing fewer terminologies and/or concepts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Indeck et al. (US 2009/0287628 A1, also cited on the IDS dated on 11/19/2020) hereinafter “Indeck”, further in view of Qiu et al. (US 9,069,681 B1, also cited on the IDS dated on 11/19/2020) hereinafter “Qiu”.
With respect to claims 1, 10 and 16, the Indeck reference teaches a method, apparatus, and non-transitory computer-readable storage medium [see Abstract, disclosing a method and system for hardware-accelerating various data processing operations in a rule-based decision-making system such as a business rules engine, an event stream processor, and a complex event stream processor], comprising:
a cache memory [see ¶0078, disclosing windowing module 720 preferably implements the ability to declare that certain events within stream 704 are to be cached/persisted in memory for future reference]; and
a stream processing device operatively coupled to the cache memory, the stream processing device to [see ¶0074, disclosing the enriched event stream 608 produced by coprocessor 450 can optionally then be passed along to downstream processing entities which are configured to take additional actions in response to the detected rule condition matches; As noted above, such an action engine 502 can be implemented in either hardware and/or software deployed on the coprocessor 450, a main processor for the system, and/or other processing device]:
perform a join operation of the first event data and the second event data at least partially in view of whether the second event data is stored in the cache see ¶0079, disclosing the join/correlation module 730 can then merge these two conceptual streams into a single stream using a join key].
Indeck teaches the method, apparatus, and non-transitory computer-readable storage medium, as referenced above.
Indeck did not teach:
determining whether second event data of a second data stream of the plurality of data streams is stored in a cache memory associated with a second stream processing device in accordance with the first key, the second event data to be joined with the first event data, wherein the cache memory is associated with a second stream processing device.
However, Qiu teaches determining whether second event data of a second data stream of the plurality of data streams is stored in a cache memory associated with a second stream processing device in accordance with the first key, the second event data to be joined with the first event data, wherein the cache memory is associated with a second stream processing device [see Abstract and col. 9, lines 15-41, disclosing the system may also receive secondary events, each associated with a primary key. The primary key may be used to identify a primary event in the cache layer. If the primary event is not available in the cache layer, the long term memory may be searched for the primary key; and FIG. 4B, is an example flow diagram for the processes that may be performed by the worker computers; as noted above, the “worker computers” are representative of second stream processing device (s)].

With respect to claim 2, the combination of Indeck and Qiu teaches the method of claim 1, as referenced above.  The combination further teaches wherein receiving the plurality of data streams at the computing device comprises receiving a plurality of analytics events each from a respective client device [Indeck, see ¶0056, disclosing a coprocessor 450 is positioned to receive data that streams into the appliance 200 from a network 420 (via network interface 410). Network 420 preferably comprises an enterprise network (whether LAN or WAN), in which various disparate data sources are located. It should be understood that the data streaming into the appliance 200 through enterprise network 420 can be data that is received by network 420 from external sources such as the Internet or other communication networks. Such incoming data may comprise both structured and unstructured data as appliance 200 can provide beneficial business rules analysis for both].
With respect to claim 3, the combination of Indeck and Qiu teaches the method of claim 1, as referenced above.  The combination further teaches processing the first event data via a first stream processing device of a plurality of stream processing devices of the computing device [Indeck, see ¶0076, disclosing a pipeline 710 (preferably a firmware pipeline deployed in reconfigurable logic) employs a filtering module 700 upstream from the matching module 602. The filtering module 700 is configured select/deselect data within an incoming event stream 600 to generate a reduced event stream 702].
With respect to claim 4, the combination of Indeck and Qiu teaches the method of claim 3, as referenced above.  The combination further teaches processing the second event data of the second data stream via a second stream processing device of the plurality of stream processing devices of the computing device [Indeck, see ¶0076, disclosing a pipeline 710 (preferably a firmware pipeline deployed in reconfigurable logic) employs a filtering module 700 upstream from the matching module 602. The filtering module 700 is configured select/deselect data within an incoming event stream 600 to generate a reduced event stream 702].
With respect to claims 5, 11 and 20, the combination of Indeck and Qiu teaches the method, apparatus, and non-transitory computer-readable storage medium of claims 1, 10 and 16, as referenced above.  The combination further teaches determining whether the second event data is stored in distributed cache memory [Qiu, see col. 8, lines 20-26, disclosing the secondary event information is inputted into the joiner tool 340 in order to identify corresponding primary event information; In this regard, the joiner tool may try identifying primary event information using a particular primary key of the secondary event information; In this regard, the joiner tool may first search the cache layer 310 in order to determine whether a particular primary key exists; also, see Figs. 2 and 3 and col. 7, lines 47-48, disclosing distributed joining system 107 and the inner components being a cache].

With respect to claims 6 and 12, the combination of Indeck and Qiu teaches the method and apparatus of claims 1 and 10, as referenced above.  The combination further teaches performing the join operation at least partially in view of the first key [Indeck, see ¶0079, disclosing it should be understood that the streams being joined can be joined on any of a number of system-defined join keys].
With respect to claims 7 and 13, the combination of Indeck and Qiu teaches the method and apparatus of claims 1 and 10, as referenced above.  The combination further teaches retrieving the second event data from the cache memory in accordance with the first key [see col. 8, lines 20-26, disclosing the secondary event information is inputted into the joiner tool 340 in order to identify corresponding primary event information; In this regard, the joiner tool may try identifying primary event information using a particular primary key of the secondary event information; In this regard, the joiner tool may first search the cache layer 310 in order to determine whether a particular primary key exists]; and performing the join operation of the first event data and the second event data at least partially in view of the first key [see ¶0079, disclosing the join/correlation module 730 can then merge these two conceptual streams into a single stream using a join key
With respect to claims 8, 14 and 18, the combination of Indeck and Qiu teaches the method, apparatus, and non-transitory computer-readable storage medium of claims 1, 10 and 16, as referenced above.  The combination does not teach wherein, when the second event data is determined not to be stored in the cache memory, further comprising: storing the first event data in a second cache memory in accordance with the first key.
However, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination to include such features since it would have eliminated performing multiple disk reads of databases to find an event as the system may seek and read at multiple disk offsets and the final event may need sequential reads [Qiu, see col. 8, lines 60-63].  An additional added benefit to the above is that it allows the data to be prepared/cached for subsequent access from future requests. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
With respect to claim 17, the combination of Indeck and Qiu teaches the non-transitory computer-readable storage medium of claim 16, as referenced above.  The combination further teaches causing the stream processing device to determine whether the second event data of the second data stream is stored in the first cache memory by parsing the first cache memory for event data associated with the first correlation key [Qiu, see col. 8, lines 20-26, disclosing the secondary event information is inputted into the joiner tool 340 in order to identify corresponding primary event information; In this regard, the joiner tool may try identifying primary event information using a particular primary key of the secondary event information; In this regard, the joiner tool may first search the cache layer 310 in order to determine whether a particular primary key exists].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination to include the cache processing as discussed above as it would have allowed for the data to be accessible prior to sending a request over a network.  An additional added benefit to the combination is that it saves networking resources.
With respect to claim 19, the combination of Indeck and Qiu teaches the non-transitory computer-readable storage medium of claim 16, as referenced above.  The combination further teaches further causing the stream processing device to remove the second event data from the first cache memory following the join operation of the first event data and the second event data [see ¶0078, disclosing the windowing module 720 employs some form of a timeout value 726 that is used to decide when events are to be flushed from the cache. The windowing module 720 can be configured to maintain and track different timeout values for each cached event. Optionally, the window (or windows) of events which are maintained as history by the windowing module can be configured to slide over the course of the event stream such that it maintains a history of the most recent k events at any given time using one or more shift registers or the like rather than timeout values].
Even if the cited portion did not teach the required limitation, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination to include such features since it would have allowed the system to free-up space from the cache KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Indeck and Qiu, further in view of Bocharov et al. (US 2011/0083037 A1, also cited on the IDS dated on 11/19/2020) hereinafter “Bocharov”.
With respect to claims 9 and 15, the combination of Indeck and Qiu teaches the method and apparatus of claims 1 and 10, as referenced above.  The combination further teaches performing the join operation within a time interval [Indeck, see ¶0081, disclosing with approximate joins on multiple data streams, it should be noted that because the time dimension of the multiple streams may not exactly align with each other, the value matching of the approximate join may be based on time intervals rather than exact times] corresponding to a latency associated with the cache memory, the cache memory including distributed cache memory [Qiu, see Figs. 2 and 3 and col. 7, lines 47-48, disclosing distributed joining system 107 and the inner components being a cache].  The combination does not explicitly teach the above corresponding to a latency associated with the cache memory.  (emphasis added)
However, Bocharov teaches corresponding to a latency associated with the cache memory [see ¶0042, disclosing if there are multiple streams, then the origin servers 260 merge the stream manifests into a comprehensive client manifest. This allows the client to be selective in which encoding type the client requests without obtaining further information from the origin servers 260. The server provides the manifest to the client using a standard response type that can be cached by existing Internet infrastructure, such as an HTTP response. Because the manifest data may change over time, the server may set a short cache timeout value (e.g., time to live (TTL)) on the manifest response].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the client manifest as taught by Bocharov.  Doing so would have further enhanced the combination since it allows the client to be selective in which encoding type the client requests without obtaining further information from the origin servers [Bocharov, see ¶0042].
Conclusions/Points of Contacts
This is a continuation of applicant's earlier Application No. 15/899,276.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.